Citation Nr: 0330984	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Entitlement to an increased (compensable) rating for the 
postoperative residuals of epigastric hernia.

2.  Entitlement to an increased rating for serum hepatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran active service from January 1973 to September 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Board construes the veteran's statement and the VA 
medical evidence as raising the issues of service connection 
for pruritis, peripheral neuropathy and hyperthyroidism 
secondary to medications prescribed for his service-
connected hepatitis C, anxiety disorder, and entitlement to 
a total rating based on individual unemployability due to 
service connected disabilities.  These issues are referred 
to the RO for appropriate action

REMAND

The rating criteria for rating disabilities of the skin 
(scars), was amended in August 2002.  The appellant has not 
been informed of this revised rating criteria.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2003).

In a March 2003 letter from the RO to the veteran additional 
evidence was requested.  The veteran was informed that he 
had 30 days to submit this evidence. However, in September 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1), as inconsistent with statutory one-
year period provided for response in 38 U.S.C.A. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  

Accordingly, the case is Remanded for the following:

1.  The RO is requested to ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5103, 
and 5103A, (West 2002), and any other 
applicable legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request the VA medical 
facility in Amarillo, Texas to furnish 
any additional treatment records 
covering the period from February 2003 
to the present.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include 
consideration of the revised rating 
criteria for scars.  If the benefits 
sought on appeal remain denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case that includes the revised 
rating criteria for scars, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




